Concurring Opinion.
Watkins, J.
This is a proceeding by rule on the part of the succession representatives, for the cancellation of the inscriptions of the liens and privileges securing certain city taxes assessed for the years 1880, 1882 and 1883. These taxes were presumably assessed under and in pursuance of Act 77 of 1880 and Act 96 of '1882. The ground on which it is claimed that these inscriptions should be erased is that the ta,x liens and privileges securing same are prescribed. In neither of those acts is there any reference to city, or municipal taxes, eo nomine, and hence the city’s counsel argues that the period of prescription therein prescribed is not applicable to them. But, conceding that this is true, for the purpose of the argument only, counsel for the succession contends that the terms of section 36 of Act 96 of 1877 are broad enough to cover municipal'taxes, and that more than the prescriptible length of time has elapsed, and they are prescribed thereunder.
That section is in these words, viz: “ That from the filing of the assessment rolls in the office of the Recorder, as provided in this Act, the property therein mentioned shall be affected with a Ren, privilege, and rights of iiledge, which shall rank all other privileges, and exist, without further registering, until the payment of the tax; the Ren, privilege and rights of pledge, to be Ri favor of the State for State taxes, the parish for parochial taxes, and the municipalities for municipal taxes; and such rights shall be concurrent for all said taxes; provided, that the privilege and rights of pledge be not considered as lasting for a longer period than three years.”
*132This statute undoubtedly embraces municipal taxes, and the privilege and rights of pledge securing them is barred by the lapse of three years. This prescription is clearly applicable to all city taxes that were assessed under and in pursuance of that law. The only taxes that were assessed under it were those of 1877, 1878 and 1879. When the Constitution of 1879 was adopted, and the ordinance for the relief of delinquent tax payers appended thereto as a supplement, all taxes that were “ due the State or any political corporation therein” were denominated “delinquent taxes ” and dealt with as therein specified. The Constitution provided different and more specific rules in relation to “ revenue and taxation ” than had thitherto existed. It provided among other tilings that “ the tax shall be designated by the year in which it is collectible, and the tax on movable property shall be, collected in the year in which the assessment is made.” Art. 211.
In pursuance of the provisions of this Constitution, Act 77 of 1880 was adopted by the Legislature as the general revenue law of that year. In order to assure perfect harmony between the Constitution and the ordinance for the relief of delinquent tax payers, it was enacted in section C of that statute, as follows: “ That the assessments of State and parish taxes made in the year 1879 are suspended by the assessment to be made in the year 1880 under this Act, and that the assessments made under this Act shall constitute the assessments for all parish taxes collectable in the year 1880; and that no State or parish taxes shall be collected on the assessments made in the year 1879.”
Section 6 provides “ that all taxes shall be collected in the calendar year in which the assessment thereof is made, and they shall be designated as ‘ the taxes of the year 1880,’ and of each subsequent year, accordingly as they are collectible,” etc. This legislation was absolutely necessary, because all State taxes assessed in years anterior to the adoption of the Constitution are not collectible until the following year ; and had not the assessment of 1879 been suspended, there would have existed the anomaly of one tax assessed in 1879 falling due and añade collectible in 1880, and another assessed and collectible in 1880; one assessed under Act 96 of 1877, and the other under Act 77 of 1880 ; one a “ delinquent tax” in nomine, and the other a “current tax.”
This much of the legislation was necessary to be recited for the purpose of making very plain the distinction that was established by the organic law, between “ current and “ delinquent taxes.”
Of course, prior statutes were not abolished, or entirely repealed by the Constitution or Ordinance; for, had this been done, “delinquent taxes” would have boon extinguished and the ordinance itself rendered *133inoperativo. But the effect, of such laws was limited to the taxes that were assessed under them; and those subsequently assessed are controlled by laws enacted in pursuance of the provisions of the Constitution. Hence, the provisions of Act 96 of 1877 are inapplicable to “ current. taxes,” such as those under present consideration.
But, in order to still further enforce this view, let us instance that section of the act wliich provides security for the taxes of 1880 and 1881. It is as follows: “ That from the day the said tax roll is filed in the mortgage office, each specific piece of real estate thereon assessed shall be subject to a legal mortgage for the payment of the tax due on it, but not for any other tax, which mortgage shall prime and outrank all other mortgages, privileges, lions, encumbrances, or preferences, excejff tax rolls of previous years. All tax mortgages and tax privileges shall be prescribed by three years from the date of the filing of the tax roll, etc.” Section 21 of Act 77 of 1880.
This revenue law does not provide that there shall be either lien, privilege or pledge for the security of such taxes as shall be thereunder assessed.
The revenue law of 1882 follows the text of that of 1880, just quoted, ipsissimis verhis, in respect of the security; but, in reference to proscription, this language is employed, viz:
“ All taxes, tax mortgages and tax privileges shall be in-escribed by .five years from the date of filing the tax roll.”
It is obvious, that the. only security there is for the taxes in controversy, is a legal mortgage, for it cannot bo plausibly contended that the “lion, privilege and right of pledge” accorded by the law of 1877, was imported, tacitly and without the sanction of the Legislature, into the Acts of 1880 and 1882, and secure the taxes assessed thereunder.
Now, in Jackson vs. Recorder, 34 Ann. 178, it was held that the prescription announced in Act 98 of 1877 “ did not affect the mortgages by wliiclr (taxes) were secured.” It therefore follows., as an irresistible conclusion, that said act does not affect the legal mortgage securing taxes assessed under the law of 1880 or 1882, such as those in suit; and in as much as they arc not secured by any lien, privilege and rights of pledge, as provided by the revenue law of 1887, the prescription therein accorded does not affect them. Hence it was unnecessary for the Legislature to formally repeal that act, or, in terms, to alter the period of prescription therein provided for.
By referring to the repealing clause of the law of 1880, it will be seen that it was specially guarded in its terms. Thus: “That the liens, ~ * and those parts of a.ll laws on the, subject of the levy, assess*134ment and collection of-State taxes, heretofore enacted, which are in conflict with the Constitution, of this State, or are inconsistent with, or superseded by, or contrary to, or in conflict, Avith the proAdsions of this act, he and the same are repealed, etc.” Section 53 of Act 77 of 1880.”
The manifest purpose was to carefully restrain revenue laAvs within the provisions of the Constitution, and not to interfere Avith the collectibility of taxes assessed under anterior laws.
Having- ascertained that the provisions of Act 96 of 1877 are not applicable to the taxes under discussion — conceding arguendo that, the Acts of 3880 and 1882 embrace city, or municipal taxes — let us now consider the question, as an original one, whether those acts embrace sucli taxes, and whether those in contestation were assessed thereunder and are governed by the prescription therein established.
Section 7 of Act 77 of 3880 directs the Board of Assessors of the Parish of Orleans to “furnish the City of NeAv Orleans * * with a, complete copy of the (State) assessment rolls.” Section 21 provides “that if there be any incorporated village, íoaati or city in any parish, the lists of property therein shall be taken up separately by the assessor, etc.”
The provisions of sections 7 and 26 of Act 96 of 1882, are almost identical AAdth those just quoted from the Law of 1880.
Now it happens that the Parish of Orleans and the City of NeAv Orleans are identical in area, population, and assessable property, and hence it is only necessary for the completion of the municipal assessment that the levy made by the City Council be extended on the State assessment roll furnished by the Board of State Assessors.
By this means the provisions of Article 218 of the Constitution are carried into effect. They are as folloAvs:
“All the articles and provisions of this Constitution, and relating to the collection of State taxes and tax sales, shall also apply to the collection of parish, district and municipal taxes.”
Article 202 provides that “the taxing poAVer may be exercised by the General Assembly for State purposes, and by parishes and municipal corporations, under the authority of the General Assembly, for parish and municipal purposes.”
The conclusion is, likewise, irresistible that the revenue laAvs of 1880 and 1882 embrace and provide fon municipal taxes, and that these provisions cover and control the levy, assessment, and proscriptions of the taxes in dispute, as well as the security for the payment of the same.
Therefore, it Avas proper and correct that Ave should, upon serious consideration of these principles of law, have said, in the matter of Orloff Lake, 40 Ann. 148, tliat^ “the provisions of Article 210 of the *135Constitution of 1879 have exclusive reference to the taxes that may be assessed under laws passed in pursuance thereof; and those of the ordinance for the relief of delinquent tax payers, to delinquent taxes that were assessed in years antecedent to its adoption by the public.”
It justified the language, employed by us in Reed vs. His Creditors, 39 Ann. 123, viz: “ The Constitution and the ordinance for the relief of delinquents dissevered back taxes ’ from ‘ current taxes.’ They did not operate a repeal of prior revenue laws; but some were thereby most distinctly left in full force for, at least, all purposes of collecting the taxes that had been assessed under them.’’’’
To my mind it is perfectly obvious that the taxes involved in the instant case are governed by the laws of .1880 and 1882; but, notwithstanding- they are only secured by a, legal mortgage, it is prescriptible by three years under the former, and by five years under the latter, and is extinguished in either event. lienee it would serve no useful purpose, should this theory prevail, to require an additional rule for its formal cancellation ; and I, therefore, concur in the decree for the reason that the same end is reached hy either course of argumentation and reasoning.